Citation Nr: 1610317	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-40 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for ureteropelvic junction obstruction (UJO).

2.  Entitlement to service connection for hydronephrosis.

3.  Entitlement to service connection for a heart disorder, to include dilated cardiomyopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to August 1984 and from March 1985 to September 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board previously remanded these matters for development in May 2013, in pertinent part for a VA examination and opinion.  Based on information obtained in the newly obtained opinion, the Board has separated out the Veteran's two kidney disabilities as noted on the cover page.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any further development or adjudication of these matters should take into account both the paper and electronic files.

The issues of entitlement to service connection for hydronephrosis and a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

UJO is a congenital defect.


CONCLUSION OF LAW

The criteria for establishing service connection for UJO have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  With regard to the claim being decided herein, compliant VCAA notice was provided in August 2007.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  

The Board notes that the actions requested in the May 2013 remand have been undertaken as to the UJO claim.  A VA examination was conducted in June 2013, and updated VA and private treatment records were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. 
§ 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and renal disease, nephritis, or organic diseases of the nervous system become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2015). 

Notably, congenital or developmental defects are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2015).  A defect is a structural or inherent abnormality or condition which is more or less stationary in nature.  VAOPGCPREC 82-90.  A disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  Id.  Service connection may be granted for diseases of congenital, developmental, or familial origin, but not for defects, unless such defect was subject to superimposed disease or injury during military service.  Id.  Such a disease, by its very nature, preexists a claimant's military service.  

The Veteran's service entrance examination is not of record.  However, on examination conducted in July 1986 the Veteran's abdomen and viscera were noted to be within normal limits.  On several occasions thereafter, the Veteran was seen for left sided pain, nausea, back pain, abdominal pain, and other flu-like symptoms.  He was generally diagnosed with gastroenteritis and on one occasion it was noted that the Veteran might have had a urinary tract infection.  The Veteran's abdomen and viscera were again noted as normal at his separation examination in September 1991.

Post-service treatment records note that an intravenous pyelogram conducted in December 1992 revealed a nonfunctioning or absent left kidney.  Treatment records thereafter indicate that the Veteran's nonfunctioning kidney was related to UJO and that said condition had probably existed since birth.

In a December 2007 statement and elsewhere, the Veteran reported that during service he drove for long periods of time in convoys without the ability to relieve his bladder and that holding his urine in this fashion caused his UJO.

Pursuant to the May 2013 Board remand, a VA examination was conducted in June 2013.  The diagnosis at that time was UJO and hydronephrosis.  The examiner stated that the Veteran's UJO is a congenital defect that was not permanently aggravated by his service or caused by his service.  The examiner further opined that the symptoms in service were related to the Veteran's hydronephrosis that did progress during service.  Ultimately, the examiner indicated that the Veteran's UJO was a congenital defect that was unknown to the Veteran but existed prior to service.

The Board attaches great probative weight to the conclusion of the June 2013 VA examiner that the Veteran's UJO is a congenital defect that preexisted service.  The VA examiner reviewed the claims file and the Veteran's medical records in detail and was well apprised of the medical history.  After examination and review, the examiner provided a definite opinion supported by a reasoned rationale.  As such, the opinion is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The evidence in this case indicates the Veteran's claimed UJO is a congenital defect and the presumption of soundness does not apply.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009 (stating that "[t]he presumption of soundness does not apply to congenital defects").  Moreover, congenital defects are not considered disabilities for VA compensation purposes.  Additionally, the only opinion addressing the relationship between his UJO and service is against the claim.  

To the extent that the Veteran himself believes that his UJO was initially incurred in service or is related to his holding his bladder for prolonged periods, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Accordingly, his opinion as to the diagnosis and etiology of his UJO is not competent medical evidence, as such questions require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the most probative medical evidence demonstrates that the Veteran's UJO results from a congenital defect and, thus, is not due to a disability within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9.  Such evidence is of greater probative value than the Veteran's lay contentions. 

Given the above, the Board finds that the preponderance of the evidence is against the claim and service connection for UJO is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for UJO is denied.


REMAND

The Board finds that additional development is necessary for the hydronephrosis and heart claims.

During the June 2013 examination regarding the Veteran's kidney, the VA examiner indicated that the Veteran's UJO was a congenital defect and also opined that his separate kidney disease, hydronephrosis, was caused by the UJO and pre-existed service.  In this regard, while the 2013 examiner indicated that hydronephrosis existed prior to service, the examiner's opinion did not meet the standard for rebutting the presumption of soundness.  Thus, the Board finds that an addendum opinion is necessary.

Similarly, an addendum opinion regarding the Veteran's heart disorder claim is also necessary.  In this regard, the 2013 examiner provided a somewhat contradictory opinion stating that the Veteran does not have sustained hypertension and then opining that the Veteran's hypertension had onset in childhood and is not related to his current heart disabilities or service.  Additionally, as the Veteran has contended that his kidney disability caused or aggravated his heart disability, said condition is inextricably intertwined with the hydronephrosis claim being remanded herein.

With respect to pre-existing disabilities, if a disorder was not noted on entering service, the government must show clear  and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under 38 U.S.C.A. § 1111.  A      lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase      in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence    of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996). 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated him for his hydronephrosis or heart disorders since 2013.  After securing the necessary release, the AOJ should request any relevant records identified that are not already associated with the file.  If any requested records are not available, the Veteran should be notified of such.  

2. Obtain and associate with the claims folder any relevant VA treatment records.

3. Send the Veteran's claims file to the June 2013 examiner, if available, to obtain an opinion concerning the Veteran's hydronephrosis and heart disease.  The claims file and electronic treatment records must be reviewed by the examiner.  If the original examiner is not available, the claims file should be forwarded to another examiner to obtain the requested addendum.  If a new examination is deemed necessary to respond to the request, one should be scheduled.

Following a review of the claims file and any relevant electronic VA treatment records, the examiner should respond to the following:

a. Did the Veteran's hydronephrosis undebatably exist prior to service?  

b. If the Veteran's hydronephrosis pre-existed service, did it undergo a permanent worsening in severity during service (versus a temporary flare-up or exacerbation of symptoms)?  In rendering this opinion, please address the Veteran's in-service treatment for back and abdominal pain and flu-like symptoms.  Please also address the June 2013 VA examination opinion.  Please explain the reason for the conclusion.

c. If it is determined that there was a permanent worsening of hydronephrosis during service, was this permanent worsening undebatably the result of the natural progression of that disease?  If the worsening was the result of natural progression, the examiner should explain why the worsening was the result of natural progression rather than the result of activities and/or incidents of active service.  Please explain the reason for the conclusions.

d. Thereafter, the examiner should identify all heart disabilities that the Veteran has had since May 2007, to specifically include hypertension, congestive heart failure, cardiomyopathy.  If the examiner opines that the Veteran has not had hypertension during the appeal, no further opinion related to that disability is necessary.

e. For each identified heart disability, please provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability is related to service, to include the in-service findings of elevated blood pressure readings.  
f. Please opine as to whether the Veteran's hydronephrosis caused or aggravated (permanently worsened beyond normal progression) any diagnosed heart disability found to be present since 2007.  Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

If the examiner is unable to render the requested opinions without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

4. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


